Citation Nr: 1824482	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic right shoulder disability.

4.  Entitlement to service connection for a chronic right shoulder disability.

5.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Los Angeles, California RO most recently had jurisdiction of the claims folder.

In November 2017, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a chronic right shoulder disability and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A claim for service connection for hepatitis C was denied by a January 2007 rating decision that was not appealed.  New and material evidence was not received within the year after the Veteran was notified of the January 2007 decision.

2.  The evidence received subsequent to the January 2007 rating decision is either cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim for service connection for hepatitis C, does not relate to an unestablished fact necessary to substantiate the claim for service connection, and does not raise a reasonable possibility of substantiating the claim.

3.  A claim for service connection for bilateral hearing loss was denied by a June 2005 rating decision that was not appealed.  New and material evidence was not received within the year after the Veteran was notified of the June 2005 decision.

4.  The evidence received subsequent to the June 2005 rating decision is either cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim for service connection for bilateral hearing loss, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

5.  A claim for service connection for a shoulder separation was denied by a June 1978 rating decision that was not appealed.  New and material evidence was not received within the year after the Veteran was notified of the June 1978 decision.

6.  Evidence received subsequent to the June 1978 rating decision is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  The January 2007 rating decision which denied a claim for service connection for hepatitis C is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has not been received, and the claim of entitlement to service connection for hepatitis C is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The June 2005 rating decision which denied a claim for service connection for bilateral hearing loss is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

4.  New and material evidence has not been received, and the claim of entitlement to service connection for bilateral hearing loss is not reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

5.  The June 1978 rating decision which denied a claim for service connection for shoulder separation is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

4.  New and material evidence has been received, and the claim of entitlement to service connection for a chronic right shoulder disability is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met as to the matters decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2012 and July 2012 of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the November 2017 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order as to the matters decided herein. 

New and Material Evidence

In a decision dated in June 1978, the RO denied the Veteran's claim for service connection for shoulder separation.  In a decision dated in June 2005, the RO denied the Veteran's claims for service connection for hepatitis C and bilateral hearing loss.  In a decision dated in January 2007, the RO denied the Veteran's claims for service connection for hepatitis C.  The Veteran did not appeal these decisions.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  New and material evidence was not received within the year after the Veteran was notified of the June 1978, June 2005, and January 2007 decisions.  Thus, these decisions are final.  

The Veteran's application to reopen his claims of service connection for hepatitis C, bilateral hearing loss, and a right shoulder disability was received in May 2012.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a September 2012 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss and denied the claims of entitlement to service connection for hepatitis C and residuals of right shoulder separation inferring that the requests to reopen previously denied claims for service connection for hepatitis C and right shoulder separation were granted.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Hepatitis C

The June 2005 rating decision denied service connection for hepatitis C on the basis that evidence did not show that the condition was incurred in or aggravated by military service.  The rating decision notes that the service treatment records were silent for any complaints or diagnosis or treatment for hepatitis C and that the first medical evidence of hepatitis C was in 2004 when evaluated by Dr. Kirschner of Marshfield Clinic following abnormal liver tests.  The decision notes that the Veteran was shown to be diagnosed with hepatitis C with genotype 4.  The decision notes that the Veteran testified that Dr. Kirschner stated that the Veteran possibly had exposure while stationed in Europe to individuals who were more likely to carry that particular type of infection.  The decision notes two medical opinions of record; a favorable opinion by Dr. Baker which was considered speculative, and a VA examiner's unfavorable opinion which was considered more probative. 

The January 2007 rating decision denied service connection for hepatitis C on the basis that that evidence did not show that the condition was incurred in or aggravated by military service.  The rating decision notes two medical opinions of record; a favorable opinion by Dr. Baker and a VA examiner's unfavorable opinion which was considered more probative as it took into account the specific in-service risk factors such as unprotected sex, pre-service tattoo, and contaminated drinking water. 

Based on the grounds stated for the denial of service connection for hepatitis C in the January 2007 decision, new and material evidence would consist of competent evidence linking his hepatitis C to his military service.  

In this regard, additional evidence received since the January 2007 decision includes medical evidence; however, the new evidence does not include competent evidence linking hepatitis C to the Veteran's active service.  

As such, the Board finds that although the evidence received since the January 2007 is not cumulative or redundant, it is not new and material and does not serve to reopen the claim.  

Bilateral Hearing Loss

The June 2005 rating decision denied service connection for bilateral hearing loss on the basis that evidence did not show that the preexisting bilateral hearing loss permanently worsen as a result of military service.  The rating decision notes that the evidence indicated that bilateral hearing loss existed prior to service and that a VA medical opinion found that there was no indication that the pre-existing hearing loss was aggravated beyond normal progression by acoustic trauma during service and noting that no significant threshold shift on audiogram during service or at military discharge. 

Based on the grounds stated for the denial of service connection for bilateral hearing loss in the June 2005 decision, new and material evidence would consist of competent evidence that pre-existing bilateral hearing loss underwent a permanent worsening during his military service.  

In this regard, additional evidence received since the June 2005 decision includes medical evidence; however, the new evidence does not include competent evidence that pre-existing bilateral hearing loss underwent a permanent worsening during his military service.  

As such, the Board finds that although the evidence received since the June 2005 decision is not cumulative or redundant, it is not new and material and does not serve to reopen the claim.  

Right Shoulder

The June 1978 rating decision denied service connection for shoulder separation on the basis that the Veteran failed to prosecute his claim.  Specifically, the evidence indicates that he failed to report to his scheduled VA examination.  As such, the evidence of record was insufficient to evaluate the case as there was no evidence of a current, chronic right shoulder disability or evidence of a nexus between such shoulder disability and the Veteran's right shoulder injury in service.   

Based on the grounds stated for the denial of service connection for shoulder separation in the June 1978 decision, new and material evidence would consist of competent evidence of a current chronic right shoulder disability and competent evidence relating such right shoulder disability to the Veteran's military service.  

In this regard, additional evidence received since the June 2005 decision includes medical evidence showing a current right shoulder disability including x-ray evidence in August 2009 and MRI evidence in November 2011 of degenerative changes of the acromioclavicular joint.  MRI evidence also demonstrated a small full-thickness tear of the distal supraspinatus tendon and biceps tenosynovitis.  As such, the Board finds that the evidence received since the June 1978 decision is new and material and serves to reopen the claim.  


ORDER

New and material evidence not having been received, the reopening of the claim for service connection for hepatitis C is denied.

New and material evidence not having been received, the reopening of the claim for service connection for bilateral hearing loss is denied.

New and material evidence having been received, the claim for service connection for a chronic right shoulder disability is reopened; to this extent only the appeal is granted.


REMAND

Right Shoulder

The Veteran's service treatment records indicate that the Veteran injured his right shoulder playing football on September 11, 1977.  On September 12, 1977, the Veteran reported pain and demonstrated very limited motion of the right arm and shoulder area.  Physical examination demonstrated marked tenderness over right AC joint with decreased range of motion.  X-rays showed one degree AC joint separation.  He was to wear a sling for one week.  On September 13, 1977, the Veteran returned for recheck and stated his shoulder was more swollen and his neck pain had increased.  Physical examination demonstrated slight edema and limited range of motion.  The sling was adjusted so that the knot was to the side of the Veteran's neck; and a pad was placed to help alleviate pain in the neck.  On September 19, 1977, the Veteran reported for follow up of right shoulder injury.  Physical examination demonstrated good range of motion and little pain.  The provider noted "Feels perfect."  Physical examination demonstrated excellent active range of motion with minimal discomfort on full upper extension only and there was minimal tenderness on deep palpation.  Assessment was resolving grade I right AC joint separation.  

On the clinical examination on September 19, 1977, for separation from service, the Veteran's upper extremities were evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, although he reported problems with his ankle and leg, he did not note any residual right shoulder problems.   

The Veteran underwent VA examination in August 2012 at which time he reported having right shoulder problems in Germany in 1977 and had been having problems off and on since them.  X-rays of the right shoulder demonstrated degenerative changes involving glenohumeral joint and A.C. joint and slight downsloping of the acromion process.  The examiner found that the Veteran's right shoulder disorder was not a result of his military service but rather more likely related to some other cause.  The examiner noted that service treatment dated September 19, 1977, indicates that the Veteran reported that his right shoulder felt perfect and that diagnosis at that time was resolving grade 1 right AC joint separation.  The examiner also noted that per Chapter 5 Discharge physical on September 19, 1977, he had a normal examination.  The examiner further noted that on February 20, 2004, the Veteran was diagnosed with right shoulder pain secondary to a fall in December 2003 and that the diagnosis was status post fall almost two months prior with residual rotator cuff strain/impingement.  The examiner finally noted that the Veteran's service treatment records were silent for any right shoulder complaints until 26 years after service when he had fallen in December 2003. 

Initially, the Board believes that the August 2012 VA examiner just made an error when noting that the Veteran's "service treatment records" were silent for any right shoulder complaints until 26 years after service when he had fallen in December 2003.  However, even correcting the sentence to indicate "post-service treatment records" instead of "service treatment records," there is still an error.  A hospitalization record for inpatient treatment from November 29, 1977 to December 6, 1977, for headaches, left ear hearing loss, and gonorrhea notes that he complained of pain in his right shoulder.  Thus, the first indication of a right shoulder disorder was not the February 2004 when the Veteran presented with right shoulder pain and neck pain secondary to fall in December 2003 at a gas station.  

As such, the Board finds that an additional VA opinion as to the etiology of the Veteran's right shoulder disorder should be obtained.

Obstructive Sleep Apnea

The Veteran reported frequent trouble sleeping on the Report of Medical History in September 1977 at the time of his separation examination.  In addition, the record indicates that the Veteran has a diagnosis of obstructive sleep apnea.  In November 2017, the Veteran essentially testified that he had the symptoms that he knows now of his sleep apnea and sleeping problems such as daytime sleepiness during service and since service.    

As such, the Board finds that a VA opinion as to the etiology of the Veteran's obstructive sleep apnea should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right shoulder and obstructive sleep apnea that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded VA examination(s) by appropriate examiner(s).  The examiner(s) is/are to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner(s) should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner(s) should provide a fully reasoned explanation.

* The examiner should identify all current chronic right shoulder disorders found to be present and/or diagnosed proximate to or during the pendency of the appeal and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service.  

* The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea is related in any way to the Veteran's active duty service to include symptoms of frequent trouble sleep documented at the time of his separation examination.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report(s) should be reviewed to ensure that it/they is/are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


